DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  On line 8, the phrase “an distal end” is grammatically incorrect; it is suggested to replace the term “an” in this phrase with the term “a”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-3, 5, 6, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by a first interpretation of Spencer et al. (PG PUB 2008/0249464).
Re claim 1, Spencer discloses a balloon catheter 10 (Fig 6; all reference characters cited below are in regards to Fig 6 unless otherwise noted) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is functional language and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 22 extending in a longitudinal direction (as seen in Fig 6), said shaft having a proximal end (to the left in Fig 6) and a distal end (to the right in Fig 6); an inflatable balloon 30 having an interior compartment extending along the distal end of the shaft (as seen in Fig 6), the balloon when inflated including first (to the left in Fig 6) and second (to the right in Fig 6) spaced ends and a cylindrical portion (between cones 32a and 32b in Fig 6) therebetween, the cylindrical portion including a working surface (the entire cylindrical portion defines the “working surface”); and an insert 50+42+42+42 (Para 47 discloses that “one, two, three, four, five, six, seven, eight or more biasing members 42” may be present; for this rejection, the claimed “insert” includes three biasing members 42) comprising at least one finger 42 located within the interior compartment of the balloon (as seen in Fig 6), the insert having a proximal end (labeled in annotated Fig A below; Para 48 states that “the band 50 engages the middle portion of each biasing member 42 to the inner shaft”) attached directly to the balloon (Para 54 disclose that “an adhesive which fixedly engages the ends of the biasing members 42 to the inner surface of the cones 32”), the insert including at least a radiopaque portion at a distal end (labeled in annotated Fig A below; Para 48 states that “the band 50 engages the middle portion of each biasing member 42 to the inner shaft”) of the insert (Para 51 set forth that the fingers 42 can be formed of Nitinol or another metal such as stainless steel, titanium, tantalum, platinum, tungsten or gold, all of which are known to be inherently radiopaque) for identifying an edge of the working surface (Fig 6 shows that the “biasing members 42” are curved, forming peaks at the edges of the working surface; therefore, when viewed using radiopaque imaging, the peaks of the biasing members 42 would identify the edges of the working surface; it is noted that the claim does not require the insert to end at an edge of the working surface).  

    PNG
    media_image1.png
    564
    871
    media_image1.png
    Greyscale

Re claim 2, Spencer discloses that the insert extends to the edge of the working surface (as seen in Fig 6, the biasing members 42 of the insert extend to and beyond both the proximal and distal edges of the working surface; the Examiner notes that the claim does not require that the insert not extend beyond the edge of the working surface).
Re claim 3, Spencer discloses that the insert comprises a material having a shape memory (Nitinol, Para 51).
Re claim 5, Spencer discloses that the at least one finger comprises a plurality of fingers (as set forth above, Para 47 discloses that “one, two, three, four, five, six, seven, eight or more biasing members 42” may be present; for this rejection, the claimed “insert” includes three biasing members 42).
Re claim 6, Spencer discloses that the plurality of fingers are spaced apart to allow fluid to freely flow past the fingers into the interior compartment (as seen in Fig 6).
Re claim 13, Spencer discloses a balloon catheter 10 (Fig 6; all reference characters cited below are in regards to Fig 16 unless otherwise noted) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is functional language and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 22 extending in a longitudinal direction (as seen in Fig 6), said shaft having a proximal end (to the left in Fig 6) and a distal end (to the right in Fig 6); an inflatable balloon 30 supported along the distal end of the shaft (as seen in Fig 6), the balloon when inflated including first (to the left in Fig 6) and second (to the right in Fig 6) ends and a working surface (the cylindrical portion of balloon extending between cones 32a,32b) therebetween; and an insert 50+42+42+42 (Para 47 discloses that “one, two, three, four, five, six, seven, eight or more biasing members 42” may be present; for this rejection, the claimed “insert” includes three biasing members 42) located within an interior compartment of the balloon (as seen in Fig 6), the insert including at least a radiopaque portion (Para 51 set forth that the fingers biasing members 42 can be formed of Nitinol or another metal such as stainless steel, titanium, tantalum, platinum, tungsten or gold, all of which are known to be inherently radiopaque) separate from the shaft (as seen in Fig 6) for identifying an edge of the working surface (Fig 6 shows that the “biasing members 42” are curved, forming peaks at the edges of the working surface; therefore, when viewed using radiopaque imaging, the peaks of the biasing members 42 would identify the edges of the working surface; it is noted that the claim does not require the insert to end at an edge of the working surface), wherein the insert is attached directly to the balloon at a proximal end (labeled in annotated Fig A above; Para 48 states that “the band 50 engages the middle portion of each biasing member 42 to the inner shaft”) of the insert (Para 54 disclose that “an adhesive which fixedly engages the ends of the biasing members 42 to the inner surface of the cones 32”), and the insert has a distal end (labeled in annotated Fig A above; Para 48 states that “the band 50 engages the middle portion of each biasing member 42 to the inner shaft”) comprising a plurality of fingers 42 (as set forth above, the rejection utilizes an embodiment with three biasing members 42) adapted for moving from a retracted condition (as seen in Fig 5) to an expanded condition (as seen in Fig 6) when the balloon is inflated (Para 52).
Re claim 14, Spencer discloses that the insert comprises a material having a shape memory (Nitinol, Para 51).
Re claim 16, Spencer discloses that the fingers are spaced apart to allow fluid to freely flow past the fingers into the interior compartment (as seen in Fig 6). 

Claims 1-3 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by a second interpretation of Spencer et al. (PG PUB 2008/0249464).
Re claim 1, Spencer discloses a balloon catheter 10 (Fig 6; all reference characters cited below are in regards to Fig 6 unless otherwise noted) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is functional language and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 22 extending in a longitudinal direction (as seen in Fig 6), said shaft having a proximal end (to the left in Fig 6) and a distal end (to the right in Fig 6); an inflatable balloon 30 having an interior compartment extending along the distal end of the shaft (as seen in Fig 6), the balloon when inflated including first (to the left in Fig 6) and second (to the right in Fig 6) spaced ends and a cylindrical portion (between cones 32a and 32b in Fig 6) therebetween, the cylindrical portion including a working surface (the entire cylindrical portion defines the “working surface”); and an insert 42 (Para 47 discloses that “one, two, three, four, five, six, seven, eight or more biasing members 42” may be present; for this rejection, the claimed “insert” is the top “biasing member 42” seen in Fig 6, upon which the “proximal end” and the “distal end” are labeled in annotated Fig A below) comprising at least one finger (the “biasing member 42” itself) located within the interior compartment of the balloon (as seen in Fig 6), the insert having a proximal end (labeled in annotated Fig A above; Para 48 states that “the band 50 [which is not a part of the claimed “insert” for the purposes of this rejection] engages the middle portion of each biasing member 42 to the inner shaft”) attached directly to the balloon (Para 54 disclose that “an adhesive which fixedly engages the ends of the biasing members 42 to the inner surface of the cones 32”), the insert including at least a radiopaque portion at a distal end (labeled in annotated Fig A above; Para 48 states that “the band 50 [which is not a part of the claimed “insert” for the purposes of this rejection] engages the middle portion of each biasing member 42 to the inner shaft”) of the insert (Para 51 set forth that the fingers 42 can be formed of Nitinol or another metal such as stainless steel, titanium, tantalum, platinum, tungsten or gold, all of which are known to be inherently radiopaque) for identifying an edge of the working surface (Fig 6 shows that the “biasing members 42” are curved, forming peaks at the edges of the working surface; therefore, when viewed using radiopaque imaging, the peaks of the biasing members 42 would identify the edges of the working surface; it is noted that the claim does not require the insert to end at an edge of the working surface).    
Re claim 2, Spencer discloses that the insert extends to the edge of the working surface (as seen in Fig 6, the insert 42 extend to and beyond both the proximal and distal edges of the working surface; the Examiner notes that the claim does not require that the insert not extend beyond the edge of the working surface).
Re claim 3, Spencer discloses that the insert comprises a material having a shape memory (Nitinol, Para 51).
Re claim 7, Spencer discloses that the insert comprises a first insert (as set forth above, the “insert” is top “biasing member 42” seen in Fig 6; therefore, the “first insert” is the top “biasing member 42” seen in Fig 6) located in a first conical portion 32a of the balloon at the first end (as seen in Fig 6; it is noted that the claim does not require the first insert to be located in only the first conical portion), and the catheter further includes a second insert 42 (the “second insert” is the bottom “biasing member 42” seen in Fig 6) spaced from the shaft and located at the second end (as seen in Fig 6; it is noted that the claim does not require the second insert to be located at only the second end), the first insert aligning with the edge at a proximal end (labeled in annotated Fig A above) of the working surface (as seen in Fig 6 and annotated Fig A above, the first insert aligns both with the edge at the proximal end of the working surface and with the edge at the distal end of the working surface) and the second insert aligning with a distal end (labeled in annotated Fig A above) of the working surface (as seen in Fig 6 and annotated Fig A above, the second insert aligns both with a distal end of the working surface and a proximal end of the working surface).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over both interpretations of Spencer et al. (PG PUB 2008/0249464) in view of Yribarren et al. (PG PUB 2009/0018501).
Re claims 4 and 15, Spencer discloses all of the claimed features except a drug on the balloon. Yribarren, however, teaches a balloon catheter (as seen in Fig 4) having a shaft 10 (Fig 4), radiopaque markers (Para 58) and a balloon 50 (Fig 4) with a drug 60 (Fig 4) on a surface thereof (Para 61) for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spencer to include a drug on the surface of the balloon, as taught by Yribarren, for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63).

Claims 8, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al. (PG PUB 2003/0014007) in view of Spencer et al. (PG PUB 2008/0249464).
Re claim 8, Eidenschink discloses a balloon catheter (as seen in Fig 1,2; all reference characters cited below are in reference to Fig 1,2 unless otherwise indicated) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is a functional recitation and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 104 extending in a longitudinal direction, said shaft having a proximal end (to the left in Fig 1) and a distal end (to the right in Fig 1); an inflatable balloon 112 supported along the distal end of the shaft (as seen in Fig 1), the balloon when inflated including first 114 and second 115 spaced ends and a working surface (the cylindrical portion of balloon 112 extending between the conical sections at the ends 114,115, as seen in Fig 2) therebetween; an insert (“umbrella-like frame” attached to the diaphragm 120, Para 55) located within an interior compartment of the balloon (as seen in Fig 1,2) and at least partially separate from the shaft (as seen in Fig 1,2 the free ends of the insert, which correspond to locations 124, are separate from the shaft), the insert including at least a radiopaque portion (Para 55 discloses that the frame is formed of Nitinol or stainless steel which are both known to be inherently radiopaque), the insert adapted for allowing inflation fluid to pass from a distal end of the tubular shaft into the interior compartment of the balloon (as seen in Fig 2, the open end of inflation lumen 136 lies distal to the insert and therefore does not block fluid flowing out the inflation lumen); and a retractable sheath 128 in the interior compartment of the balloon for at least partially covering the insert (as seen in Fig 1, Para 44). Eidenschink does not disclose that the radiopaque portion of the insert is for identifying an edge of the working surface. Spencer, however, teaches a substantially similar catheter (as seen in Fig 16) comprising a shaft 22, a balloon 30 and an insert 56a having fingers 58 that are formed of Nitinol or stainless steel (Para 80, like in Eidenschink) and have their free ends located at the edge of the working surface (the cylindrical portion of balloon extending between cones 32a,32b) for the purpose of controlling the shape of the balloon upon inflation and deflation (Para 81). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eidenschink to include the radiopaque portion such that it is located at a position for identifying an edge of the working surface, as taught by Spencer, for the purpose of controlling the shape of the balloon upon inflation and deflation (Para 81).  This modification would result in the relocation of Eidenschink’s insert such that the free ends are located at the same location as the free ends of Spencer.
Re claim 9, Eidenschink as modified by Spencer above disclose that the insert comprises a plurality of fingers adapted for moving from a retracted condition to an expanded condition when the balloon is inflated (Para 55).
Re claim 11, Eidenschink as modified by Spencer above discloses that the insert comprises a material having a shape memory (Para 55, Nitinol). 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al. (PG PUB 2003/0014007)/Spencer et al. (PG PUB 2008/0249464) in view of Yribarren et al. (PG PUB 2009/0018501).
Re claim 12, Eidenschink/Spencer discloses all of the claimed features except a drug on the balloon. Yribarren, however, teaches a balloon catheter (as seen in Fig 4) having a shaft 10 (Fig 4), radiopaque markers (Para 58) and a balloon 50 (Fig 4) with a drug 60 (Fig 4) on a surface thereof (Para 61) for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eidenschink/Spencer to include a drug on the surface of the balloon, as taught by Yribarren, for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63).

Response to Arguments
Applicant's Remarks filed 1/21/2022 have been fully considered. Applicant asserts that during the interview on 1/20/2022, the filed amendments “were sufficient to overcome the rejections of record”. 
Re claims 1 and 13: The Examiner agrees that the filed amendments to claims 1 and 13 were indicated in the interview as overcoming the previously set forth rejections of record. The Examiner notes that a different embodiment of the previously-cited Spencer reference is used in the above rejections (and was cited in the Conclusion section of the last Office Action).
Re claim 8: The Examiner disagrees that the filed amendment to claim 8 was indicated in the interview as overcoming the previously set forth rejections of record. No amendment to claim 8 was presented during the 1/20/2022 interview (please see the Agenda for the interview which was made of record along with the Examiner’s Interview Summary on 1/25/2022). During the interview, the Examiner noted the possibility of overcoming Eidenschink by amending in a manner that addresses the fact that Eidenschink includes a membrane while the present invention does not; however, the amendment submitted is not successful in overcoming Eidenschink since the membrane 120 is proximal to the outlet of inflation lumen 136 and does not prevent inflation fluid exiting the inflation lumen from passing into the interior compartment of the balloon 112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783